 1                                                    HONORABLE RICHARD A. JONES
 2
 3
 4
 5
 6
 7
                            UNITED STATES DISTRICT COURT
 8                         WESTERN DISTRICT OF WASHINGTON
                                     AT SEATTLE
 9
10         MARK DAVISCOURT,
11                                                        CASE NO. C18-1148 RAJ
                                Plaintiff,
12                                                        ORDER
                  v.
13
14         GWANNETTE M. CLAYBROOK.,
           et. al,
15
                                Defendants.
16
17
           This matter comes before the court upon Plaintiff’s “MOTION for Extension of
18
     Time Limit for Summons and Service and Compel Acceptance of Service by the
19
     Department of Justice for Remaining Unserved Known Defendants Employed by the IRS
20
     Due to their use of Government Issued and Authorized Pseudonyms,” (Dkt. # 7)
21
     (“Plaintiff’s Motion”) and Defendant United States’ Motion to Extend Time to Respond
22
     to Complaint (Dkt. # 10) (“Defendant’s Motion”). For the reasons that follow, the Court
23
     GRANTS IN PART AND DENIES IN PART Plaintiff’s Motion, and GRANTS
24
     Defendants’ Motion.
25
           Plaintiff’s Motion requesting an extension of time to perfect service is largely
26
     incomprehensible, though it makes a series of objections to Defendants’ apparent use of
27


     ORDER- 1
 1 pseudonyms. Dkt. # 7. Defendants respond that they do not object to a 60-day extension
 2 for Plaintiff to effect service, but opposes being required to accept service on behalf of
 3 federal employees sued in their individual capacity. Dkt. # 8. The Court finds good
 4 cause to extend the service deadline, and agrees with Defendant that it should not be
 5 required to accept service for individuals for which they are not authorized to do so. See
 6 Fed. R. Civ. P. 4. However, Plaintiff’s Motion fails to give any proper argument to any
 7 other form of relief. Accordingly, the Court GRANTS Plaintiff’s Motion to the extent it
 8 requests a 60-day extension to perfect service of process, and otherwise DENIES
 9 Plaintiff’s Motion.
10         As for Defendant’s Motion, Defendant the Unties States requests an extension of
11 time to respond to Plaintiff’s Complaint on behalf of itself and Defendants Michael
12 Isenberg, Bryan Stebbins, and Yael Bortnick. Dkt. # 10. Plaintiff apparently opposes
13 this request, but gives no cogent reason why. Dkt. # 14. The Court believes that
14 permitting an extensions serves the dual interests of judicial economy and fairness, as
15 Plaintiff is also being granted an extension, and therefore GRANTS Defendant’s Motion.
16         Accordingly, the Court GRANTS IN PART AND DENIES IN PART Plaintiff’s
17 Motion, and GRANTS Defendant’s Motion. Dkt. ## 7, 10. Plaintiff shall have 60 days
18 from the date of this Order to perfect service on all defendants that complies with Fed. R.
19 Civ. P. 4.; Plaintiff’s Motion is otherwise denied. The Unites States and Defendants
20 Michael Isenberg, Bryan Stebbins, and Yael Bortnick shall have through January 28,
21 2019 in which to respond to Plaintiff’s Complaint.
         Dated this 7th day of December, 2018.
22
23
24
25
                                                     A
                                                     The Honorable Richard A. Jones
26                                                   United States District Judge

27


     ORDER- 2
